                                          Case 5:20-cv-00858-BLF Document 19 Filed 04/07/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         HASSON HEDGEPETH,
                                  11                                                     Case No. 20-00858 BLF (PR)
                                                       Petitioner,
                                  12                                                     ORDER OF DISMISSAL WITH
Northern District of California




                                                v.                                       LEAVE TO AMEND; GRANTING
 United States District Court




                                  13                                                     LEAVE TO FILE RENEWED
                                                                                         MOTION FOR STAY
                                  14     R. MADDEN,
                                  15                  Respondent.
                                  16
                                                                                         (Docket No. 12)
                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus under 28 U.S.C. § 2254, challenging his state conviction. The matter was
                                  20   dismissed after Petitioner failed to file a motion for leave to proceed in forma pauperis
                                  21   (“IFP”) in the time provided, Dkt. No. 10, and then reopened after he filed documents
                                  22   perfecting his IFP application. Dkt. No. 15. The matter was reassigned to this Court on
                                  23   January 22, 2021, after the judge originally assigned to this matter recused herself. Dkt.
                                  24   Nos. 16, 17.
                                  25

                                  26                                         BACKGROUND
                                  27          According to the petition, Petitioner was found guilty by a jury in Alameda County
                                  28   Superior Court of first degree murder, voluntary manslaughter, and enhancements. Dkt.
                                            Case 5:20-cv-00858-BLF Document 19 Filed 04/07/21 Page 2 of 6




                                   1   No. 5 at 2. Petitioner was sentenced to 50 years to life in state prison on October 26, 2017.
                                   2   Id. at 1. Petitioner appealed the matter to the state appellate and high courts based on one
                                   3   claim, but without success. Id. at 3.
                                   4          On February 5, 2020, Petitioner filed a letter which was construed as an attempt to
                                   5   file a habeas action. Dkt. No. 1. Petitioner filed a petition on March 3, 2020. Dkt. No. 5.
                                   6   On July 27, 2020, Petitioner filed a motion for stay and abeyance, Dkt. No. 12, which was
                                   7   dismissed without prejudice to renewing after the Court conducted an initial review of the
                                   8   petition. Dkt. No. 15 at 2.
                                   9

                                  10                                           DISCUSSION
                                  11   I.     Initial Review
                                  12          A.     Standard of Review
Northern District of California
 United States District Court




                                  13          This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                  14   in custody pursuant to the judgment of a State court only on the ground that he is in
                                  15   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  16   § 2254(a).

                                  17          It shall “award the writ or issue an order directing the respondent to show cause
                                  18   why the writ should not be granted, unless it appears from the application that the applicant
                                  19   or person detained is not entitled thereto.” Id. § 2243.
                                  20          B.     Analysis
                                  21
                                              Petitioner claims the following grounds for habeas relief: (1) the trial court erred in
                                  22
                                       failing to give instructions on self-defense, sudden quarrel or heat of passion defenses; and
                                  23
                                       (2) ineffective assistance of appellate counsel for failing to raise the instructional error on
                                  24
                                       appeal. Dkt. No. 5 at 5-6. Liberally construed, these claims are cognizable under § 2254.
                                  25
                                       See Solis v. Garcia, 219 F.3d 922, 929-30 (9th Cir. 2000); see Strickland v. Washington,
                                  26

                                  27   466 U.S. 668 (1984). However, it appears that none of these claims were exhausted before

                                  28                                                  2
                                             Case 5:20-cv-00858-BLF Document 19 Filed 04/07/21 Page 3 of 6




                                   1   filing this action. Accordingly, this action may be subject to dismissal for failure to
                                   2   exhaust state judicial remedies as discussed below.
                                   3   II.     Exhaustion
                                   4           Prisoners in state custody who wish to challenge collaterally in federal habeas
                                   5   proceedings either the fact or length of their confinement, including challenges to
                                   6   administrative decisions denying parole, are first required to exhaust state judicial
                                   7   remedies, either on direct appeal or through collateral proceedings, by presenting the
                                   8   highest state court available with a fair opportunity to rule on the merits of each and every
                                   9   claim they seek to raise in federal court. See 28 U.S.C. § 2254(b)-(c).
                                  10
                                               If available state remedies have not been exhausted as to all claims, the district
                                  11
                                       court must dismiss the petition. Duckworth v. Serrano, 454 U.S. 1, 3-5 (1981). Before he
                                  12
Northern District of California




                                       may challenge either the fact or length of his confinement in a habeas petition in this
 United States District Court




                                  13
                                       Court, petitioner must present to the California Supreme Court any claims he wishes to
                                  14
                                       raise in this court. See Rose v. Lundy, 455 U.S. 509, 522 (1982) (holding every claim
                                  15

                                  16   raised in federal habeas petition must be exhausted). If available state remedies have not

                                  17   been exhausted as to all claims, the district court must dismiss the petition. See id., 455

                                  18   U.S. at 510; Guizar v. Estelle, 843 F.2d 371, 372 (9th Cir. 1988).
                                  19           From an initial review of the petition, it is clear that the two claims presented were
                                  20   not raised on direct appeal. See supra at 2. Furthermore, the petition and Petitioner’s
                                  21   subsequent motion for stay indicate that he has pending collateral reviews in the state
                                  22
                                       courts, seeking to exhaust “uncertified issues.” Dkt. No. 5 at 3; Dkt. No. 12. Accordingly,
                                  23
                                       this action is subject to dismissal for failure to exhaust available state remedies. See Rose,
                                  24
                                       455 U.S. at 522. However, because Petitioner may still pursue federal habeas review of
                                  25
                                       claims that were exhausted through direct review, the Court will grant him leave to amend
                                  26

                                  27
                                       to include those exhausted claims to avoid dismissal of this matter for failure to exhaust.

                                  28                                                  3
                                              Case 5:20-cv-00858-BLF Document 19 Filed 04/07/21 Page 4 of 6




                                   1   III.     Motion to Stay
                                   2            Petitioner requests a stay to exhaust “uncertified issues” that were not raised by
                                   3   appellate counsel on direct appeal. Dkt. No. 15. However, Petitioner does not explain
                                   4
                                       what those issues are, and whether they are limited to the claims raised in the instant action
                                   5
                                       or include other claims he failed to include in the petition. Id.
                                   6
                                                Prisoners in state custody seeking to challenge collaterally in federal habeas
                                   7
                                       proceedings either the fact or length of their confinement are first required to exhaust state
                                   8
                                       judicial remedies, either on direct appeal or through collateral proceedings, by presenting
                                   9

                                  10   the highest state court available with a fair opportunity to rule on the merits of each and

                                  11   every claim they seek to raise in federal court. See 28 U.S.C. § 2254(b),(c); Rose v. Lundy,

                                  12   455 U.S. 509, 515-16 (1982); Duckworth v. Serrano, 454 U.S. 1, 3 (1981); McNeeley v.
Northern District of California
 United States District Court




                                  13   Arave, 842 F.2d 230, 231 (9th Cir. 1988). The exhaustion requirement is satisfied only if
                                  14   the federal claim (1) has been “fairly presented” to the state courts, see id.; Crotts v. Smith,
                                  15   73 F.3d 861, 865 (9th Cir. 1996); or (2) no state remedy remains available, see Johnson v.
                                  16
                                       Zenon, 88 F.3d 828, 829 (9th Cir. 1996). Peterson v. Lampert, 319 F.3d 1153, 1155-56
                                  17
                                       (9th Cir. 2003) (en banc). As discussed above, Petitioner will be granted leave to file an
                                  18
                                       amended petition that contains exhausted claims as well as the unexhausted claims,
                                  19
                                       resulting in a mixed petition. Then the Court can entertain a renewed motion for stay.
                                  20

                                  21
                                                District courts have the authority to issue stays and AEDPA does not deprive them

                                  22   of that authority. Rhines v. Webber, 544 U.S. 269, 277-78 (2005). However, the district

                                  23   court’s discretion to stay a mixed petition is circumscribed by AEDPA’s stated purposes of
                                  24   reducing delay in the execution of criminal sentences and encouraging petitioners to seek
                                  25   relief in the state courts before filing their claims in federal court. Id. at 277. Because the
                                  26   use of a stay and abeyance procedure has the potential to undermine these dual purposes of
                                  27

                                  28                                                   4
                                          Case 5:20-cv-00858-BLF Document 19 Filed 04/07/21 Page 5 of 6




                                   1   AEDPA, its use is only appropriate where the district court has first determined that there
                                   2   was good cause for the petitioner’s failure to exhaust the claims in state court and that the
                                   3   claims are potentially meritorious. Id.
                                   4
                                              As discussed above, Petitioner’s motion for stay does not explain what claims he is
                                   5
                                       pursuing in the state courts. Petitioner has been granted leave to file an amended petition
                                   6
                                       to include exhausted claims as well as new claims he is attempting to exhaust. See supra
                                   7
                                       at 3-4. In the interest of justice, Petitioner shall also be granted leave to file a renewed
                                   8
                                       motion for stay, concurrently with an amended petition, to attempt to make the appropriate
                                   9

                                  10   showings under Rhines, i.e., that there was good cause for his delay and that the new

                                  11   claims are potentially meritorious. If Petitioner fails to make such a showing, the Court

                                  12   will strike the unexhausted claims from the amended petition, and the matter shall proceed
Northern District of California
 United States District Court




                                  13   solely on the exhausted claims.
                                  14

                                  15                                              CONCLUSION
                                  16          For the foregoing reasons, the Court orders as follows:
                                  17          1.     The petition is DISMISSED with leave to amend. No later than twenty-
                                  18   eight (28) days from the date this order is filed, Petitioner shall file an amended petition
                                  19   containing both the claims he exhausted on direct appeal and the new claims he is
                                  20   currently attempting to exhaust in the state courts. The amended petition must include the
                                  21   caption and civil case number used in this order, No. C 20-00858 BLF (PR), and must
                                  22   include the words AMENDED PETITION on the first page.
                                  23          If Petitioner fails to file an amended petition in the time provided or the amended
                                  24   petition fails to contain any exhausted claims, this matter shall be dismissed for failure to
                                  25   exhaust all claims before filing this action. See Rose v. Lundy, 455 U.S. at 510.
                                  26          2.     Along with the amended petition, Petitioner may file a renewed motion for a
                                  27   stay that satisfies the requirements under Rhines, 544 U.S. at 277.
                                  28                                                  5
                                            Case 5:20-cv-00858-BLF Document 19 Filed 04/07/21 Page 6 of 6




                                   1             3.        The Clerk shall include two copies of the court’s form petition with a copy of
                                   2   this order to Petitioner.
                                   3             IT IS SO ORDERED.
                                   4   Dated: __April 7, 2021____________                              ________________________
                                                                                                       BETH LABSON FREEMAN
                                   5
                                                                                                       United States District Judge
                                   6

                                   7
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of DWLTA; Directing P to File Renewed Mot. for Stay
                                       PRO-SE\BLF\HC.20\00858Hedgepeth_dwlta&renewed.stay

                                  26

                                  27

                                  28                                                               6
